Exhibit 10.1
 
[logo.jpg]
 
March 14, 2013
 
Mr. William Fields
2083 Flintrock Trace
Austin, TX 78738
 
Re: Board of Directors Offer Letter Agreement
 
Dear Bill,
 
I am very pleased to offer you a position as a member of the Board of Directors
(the “Board”) of Car Charging Group, Inc. (OTCQB: CCGI) (“CarCharging” or the
“Company”).
 
Should you choose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all of the terms and conditions relating to the services you are to
provide. This Agreement is based on the following terms and conditions:
 
Start Date:
The date your appointment is formally approved by the Board of Directors of the
Company (the “Effective Date”) shall constitute your starting date.  You will
serve as member of the Board until the annual meeting for the year in which your
term expires or until your successor has been elected and qualified, subject
however, to your prior death, resignation, retirement, disqualification or
removal from office.

 
Term:
Your initial term shall be three (3) years.

 
Services:
You shall render services as a member of the Board (hereinafter your
“Duties”).  During the term of this Agreement, you shall attend and participate
in such number of meetings of the Board as regularly or specially called, but in
any case no fewer than four (4) meetings per year.  You may attend and
participate in each such meeting, via teleconference, videoconference or in
person.  You shall consult with other members of the Board regularly and as
necessary via telephone, electronic mail or other forms of correspondence.  You
shall also participate in approximately four (4) conference calls for
operational purposes with the Company’s management in any year.

 
Committees:
You acknowledge and agree that, in order to meet SEC and NYSE rules, you will be
required to serve on one or more of the Board’s Audit Committee, Compensation
Committee, and/or Nominating and Governance Committee, and that such committee
assignments will be agreed between you and the Company, and that you will be
compensated for service on any committee as provided herein.

 
Compensation:
During your term as a member of the Board, in consideration of your services,
you will receive the following: (i) upon execution of this Agreement, 50,000
fully paid and nonassessable shares (the “Shares”) of Company restricted common
stock (the “Common Stock”) and an option to purchase up to 12,000 shares of
Common Stock at an exercise price per share equal to $0.01 above the closing
price on the date of issuance; (ii) on each anniversary of the Effective Date,
options to purchase up to 12,000 shares of Common Stock at an exercise price per
share equal to $0.01 above the closing price on the date of issuance; (iii)
options to purchase up to 5,000 shares of Common Stock for your attendance at
any Company Board meeting at an exercise price equal to $0.01 above the closing
price on the date of issuance; (iv) a nominal fee of $1,500 (the “Nominal Fee”)
for each Board Meeting you attend and (v) should you become chairman of any
committee of the Board, $1,500 per committee meeting you attend (the “Additional
Fee”).

 
 
 

--------------------------------------------------------------------------------

 
 
2 of 7
William Fields Offer Letter

 

 
At the option of the Company, the Nominal Fee and the Additional Fee may be paid
in Company Common Stock, at a value of two times its cash value. All options
given under this Agreement shall be non-cashless, shall vest after a period of
two (2) years and shall expire five (5) years from the date of issue.

 
Sale Restrictions.
You hereby agree that you will not, without the prior written consent of the
Company, offer, pledge, sell, contract to sell, hypothecate, lend, transfer or
otherwise dispose of any of the shares which you own or have a right to acquire
as of the date hereof (collectively, the “Lockup Shares”) for a period of six
(6) months following the date you receive the Lockup Shares (the “Lockup
Period”).  Following the expiration of the Lockup Period, you shall have the
right, in the aggregate, to sell, dispose of or otherwise transfer the Lockup
Shares without restriction, up to five percent (5%) of the total daily trading
volume of the Company’s common stock.
 
Any subsequent issuance to and/or acquisition by you of Common Stock or options
or instruments convertible into Common Stock shall be subject to the
restrictions contained herein.
 
Until such time as you have sold all of the Lockup Shares, within five (5)
business days of any sale, transfer or other transaction made by you with regard
to the Company’s securities, you shall deliver to the Company a written
statement detailing (i) the sale, transfer or other transaction giving rise to
such written statement and (ii) your current holdings of the Company’s
securities.
 
Permitted Transfers. Notwithstanding the foregoing restrictions on transfer, you
may, at any time and from time to time, transfer the Lockup Shares (i) as bona
fide gifts or transfers by will or intestacy, (ii) to any trust for your direct
or indirect benefit or your immediate family, provided that any such transfer
shall not involve a disposition for value, (iii) to a partnership which is the
general partner of a partnership of which you are a general partner, or (iv)
make a gift of to an organization exempt from taxation under Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended provided, that, in the case of
any gift or transfer described in clauses (i), (ii), (iii) or (iv), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned so that in the aggregate, no more than the number of Lockup Shares
allowable under this Agreement may be transferred on a given day, except in
accordance with the terms hereof. For purposes hereof, “immediate family” means
any relationship by blood, marriage or adoption, not more remote than first
cousin.

 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601 ● MIAMI BEACH, FL 33139
PHONE: 305.521.0200 ● FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 
 

--------------------------------------------------------------------------------

 
 
3 of 7
William Fields Offer Letter

 

 
Ownership. Until such time as you have sold the shares in question, you shall
retain all rights of ownership in the Lockup Shares, including, without
limitation, voting rights and the right to receive any dividends that may be
declared in respect thereof.
 
The Company is hereby authorized to disclose the existence of this Agreement to
its transfer agent and such transfer agent shall only release shares in
accordance with the limitations contained herein. The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Lockup Shares
if such transfer would constitute a violation or breach of this Agreement.

 
Expenses:
The Company agrees to reimburse all of your travel and other reasonable
documented expenses relating to your attendance at meetings of the Board.  In
addition, the Company agrees to reimburse you for reasonable expenses that you
incur in connection with the performance of your duties as a director of the
Company.

 
Indemnification:
You will receive indemnification as a director of the Company to the maximum
extent extended to directors of the Company generally, as set forth in the
Company’s Certificate of Incorporation and bylaws.

 
D&O Insurance:
During your term as a member of the Board, the Company shall include you as an
insured under an officers and directors insurance policy, with current coverage
of five million dollars ($5,000,000) for all losses in the aggregate, including
defense costs.

 
Service For Others:
You will be free to represent or perform services for other persons during the
term of this Agreement.  However, you agree that you do not presently perform
and do not intend to perform, during the term of Agreement, similar Duties,
consulting or other services for companies whose businesses whose businesses are
or would be, in any way, competitive with the Company (except for companies
previously disclosed by you to the Company in writing).  Should you propose to
perform similar Duties, consulting or other services for any such company, you
agree to notify the Company in writing in advance (specifying the name of the
organization for whom you propose to perform such services) and to provide
information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601 ● MIAMI BEACH, FL 33139
PHONE: 305.521.0200 ● FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 
 

--------------------------------------------------------------------------------

 
 
4 of 7
William Fields Offer Letter

 
No Assignment:
Because of the personal nature of the services to be rendered by you, this
Agreement may not be assigned by you without the prior written consent of the
Company.

 
Confidential
Information:
In consideration of your access to the premises of the Company and/or you access
to certain Confidential Information of the Company, in connection with your
business relationship with the Company, you hereby represent and agree as
follows:
 
Definition. For purposes of this Agreement the term “Confidential Information”
means:
 
i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or
 
ii. Any information that is related to the business of the Company and is
generally not known by non-Company personnel.
 
iii. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.
 
Exclusions. Notwithstanding the foregoing, the term Confidential Information
shall not include:
 
i. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;
 
ii. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and
 
iii. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601 ● MIAMI BEACH, FL 33139
PHONE: 305.521.0200 ● FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 
 

--------------------------------------------------------------------------------

 
 
5 of 7
William Fields Offer Letter

 

 
Documents. You agree that, without the express written consent of the Company,
you will not remove from the Company's premises, any notes, formulas, programs,
data, records, machines or any other documents or items which in any manner
contain or constitute Confidential Information, nor will you make reproductions
or copies of same. In the event you receive any such documents or items by
personal delivery from any duly designated or authorized personnel of the
Company, you shall be deemed to have received the express written consent of the
Company. In the event that you receive any such documents or items, other than
through personal delivery as described in the preceding sentence, you agree to
inform the Company promptly of your possession of such documents or items. You
shall promptly return any such documents or items, along with any reproductions
or copies to the Company upon the Company's demand, upon termination of this
Agreement, or upon your termination or Resignation, as defined herein.
 
No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement.

 
Termination and
Resignation:
Your membership on the Company’s Board may be terminated for any or no reason at
a meeting called for the purpose of the election of directors by a vote of the
stockholders holding at least a majority of the shares of the Company’s issued
and outstanding shares entitled to vote. Your membership on a Board committee
may be terminated for any or no reason at any meeting of the Board by or by
written consent of, a majority of the Board at any time. You may also terminate
your membership on the Board or on a committee for any or no reason by
delivering your written notice of resignation to the Company (“Resignation”),
and such Resignation shall be effective upon the time specified therein or, if
no time is specified, upon receipt of the notice of resignation by the Company.
Upon the effective date of the termination or Resignation, your right to
compensation hereunder will terminate subject to the Company's obligations to
pay you any cash compensation (or equivalent value in Company Common Stock) that
you have already earned and to reimburse you for approved expenses already
incurred in connection with your performance of your Duties as of the effective
date of such termination or Resignation.

 
Governing Law:  
All questions with respect to the construction and/or enforcement of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of Nevada applicable to
agreements made and to be performed entirely in the State of Nevada.

 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601 ● MIAMI BEACH, FL 33139
PHONE: 305.521.0200 ● FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM

 
 

--------------------------------------------------------------------------------

 
 
6 of 7
William Fields Offer Letter

 
Entire Agreement;
Amendment;
Waiver;
Counterparts:  
This Agreement expresses the entire understanding with respect to the subject
matter hereof and supersedes and terminates any prior oral or written agreements
with respect to the subject matter hereof.  Any term of this agreement may be
amended and observance of any term of this agreement may be waived only with the
written consent of the parties hereto.  Waiver of any term or condition of this
agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this agreement.  The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of agreement.  This Agreement may be executed
in separate counterparts each of which will be an original and all of which
taken together will constitute one and the same agreement, and may be executed
using facsimiles of signatures, and a facsimile of a signature shall be deemed
to be the same, and equally enforceable, as an original of such signature.

 
CONTINUED ON NEXT PAGE

 
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601 ● MIAMI BEACH, FL 33139
PHONE: 305.521.0200 ● FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 
 

--------------------------------------------------------------------------------

 
 
7 of 7
William Fields Offer Letter

 
This Agreement sets forth the complete terms of your service on the
Board.  Nothing in this Agreement should be construed as an offer of
employment.  If the foregoing terms are agreeable, please indicate your
acceptance by signing in the space provided below and returning this Agreement
to the Company.
 
Sincerely,
 
By:  /s/ Michael D. Farkas                            
        Michael D. Farkas
Chief Executive Officer
 
Accepted and Agreed:
 
Signature: /s/ William Fields                          
 
Name:       William Fields
 
Date:         12/18/12                                         
CAR CHARGING GROUP, INC.
1691 MICHIGAN AVE., STE 601 ● MIAMI BEACH, FL 33139
PHONE: 305.521.0200 ● FAX: 305.521.0201
E-MAIL: INFO@CARCHARGING.COM WWW.CARCHARGING.COM
 
 

--------------------------------------------------------------------------------